             Case 2:17-cr-00234-TLN Document 158 Filed 09/09/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      CASE NO. 2:17-CR-00234-TLN
12                                Plaintiff,        STIPULATION REGARDING EXCLUDABLE
                                                    TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                     ACT; FINDINGS AND ORDER
14   RICARDO VILLA,                                 DATE: September 10, 2020
     MERCEDEZ SILVA-SIMS, AND                       TIME: 9:30 a.m.
15   ASHLEY HABASH,                                 COURT: Hon. Troy L. Nunley
16                                Defendants.
17

18                                             STIPULATION

19         1.     By previous order, this matter was set for status on September 10, 2020.

20         2.     By this stipulation, defendants now move to continue the status conference

21 until December 17, 2020, at 9:30 a.m., and to exclude time between September 10, 2020,

22 and December 17, 2020, under Local Code T4.

23         3.     The parties agree and stipulate, and request that the Court find the

24 following:

25                a)      The government has represented that the discovery associated with

26         this case includes over 14,000 pages and several hours of recorded telephone

27         conversations. All of this discovery has been produced directly to counsel.

28                b)      Defense counsel desires additional time to review the discovery,


      STIPULATION REGARDING EXCLUDABLE TIME         1
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:17-cr-00234-TLN Document 158 Filed 09/09/20 Page 2 of 3


 1         conduct research into the case, to discuss the case with their clients, and otherwise

 2         prepare for trial in this matter.

 3                c)      Counsel for defendants believe that failure to grant the above-

 4         requested continuance would deny them the reasonable time necessary for effective

 5         preparation, taking into account the exercise of due diligence.

 6                d)      The government does not object to the continuance.

 7                e)      Based on the above-stated findings, the ends of justice served by

 8         continuing the case as requested outweigh the interest of the public and the

 9         defendant in a trial within the original date prescribed by the Speedy Trial Act.

10                f)      For the purpose of computing time under the Speedy Trial Act, 18

11         U.S.C. § 3161, et seq., within which trial must commence, the time period of

12         September 10, 2020, to December 17, 2020, inclusive, is deemed excludable

13         pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

14         continuance granted by the Court at defendant’s request on the basis of the Court’s

15         finding that the ends of justice served by taking such action outweigh the best

16         interest of the public and the defendant in a speedy trial.

17         4.     Nothing in this stipulation and order shall preclude a finding that other

18 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

19 the period within which a trial must commence.

20         IT IS SO STIPULATED.

21

22   Dated: September 3, 2020                          MCGREGOR W. SCOTT
                                                       United States Attorney
23

24                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
25                                                     Assistant United States Attorney
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME        2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:17-cr-00234-TLN Document 158 Filed 09/09/20 Page 3 of 3


1    Dated: September 3, 2020                     /s/ DAVID FISCHER
                                                  DAVID FISCHER
2                                                 (as authorized on September 3, 2020)
                                                  Counsel for Defendant
3                                                 Mercedez Silva-Sims
     Dated: September 3, 2020                     /s/ DAVID GARLAND
4                                                 DAVID GARLAND
                                                  (as authorized on September 3, 2020)
5                                                 Counsel for Defendant
                                                  Ashley Habash
6    Dated: September 3, 2020                     /s/ DINA SANTOS
                                                  DINA SANTOS
7                                                 (as authorized on September 3, 2020)
                                                  Counsel for Defendant
8                                                 Ricardo Villa
9

10

11                                    FINDINGS AND ORDER
12        IT IS SO FOUND AND ORDERED this 8th day of September, 2020.
13

14

15

16                                                         Troy L. Nunley
                                                           United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
